DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deformation region treatment” and “deformation region” in claim 1. The terms “treatment” and “region” are generic placeholders modified by functional language. The is no clear linked corresponding structure or definition therefor. Welding using lasers and hydro or water jet treatment are conventional and not exclusive. Independent claim 1 and dependent claims are so interpreted.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type" any vehicle or body structure), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Applicant sets forth some types in ¶2 of its publication. Claims 2,9,10 also recite “type” Its deletion is suggested.
Claim limitations “deformation region treatment” and “deformation region” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms “treatment” and “region” are generic placeholders modified by functional language. The is no clear linked corresponding structure or definition therefor. Welding using lasers and hydro or water jet treatment are conventional and not exclusive. Therefore, claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff (US 2008/0053739) further in view of Nemoto (US 9174568).
Chernoff discloses except where emphasized for claim 1: 1. A method of assembling a plurality of body structures for forming a vehicle assembly (abstract,fig 5-the at least one frame component is an add-on that is configured to give the structural frame a size and shape suitable for an intended use. The frame portion is preferably a prefabricated frame module.load bearing components precede, 22,54 welded,109 laser welded) comprising the body structures (182,fig 22), the method comprising the steps of: - providing a plurality of body structures to be assembled to form a vehicle assembly (abstract,fig 22), at least one of the body structures intended to have a deformation region(¶¶5,104); - acquiring information (¶8)indicating a vehicle assembly type(¶120,inventory,abstract,¶118.fig 31)to be formed(¶105,101,fig 6,14,sensor) wherein the vehicle assembly type comprises an intended deformation capability of the vehicle assembly when subjected to an estimated external force(¶¶104-108,114, 120, fig 25-31); - mating the at least one body of the structure with another body structure to form the vehicle assembly(¶¶103,107-module augmentation segments 198, 198',110- structural frame components 202, 206 are mountable to the pre-fabricated frame module 182 to form a vehicle chassis structural frame.fig 21,¶57 mate smaller bodies,fig 5, elements 85,85’,85’’); and - subsequent to the mating step, performing a deformation region treatment  (198 augmentation segments, ¶¶104,105,107,108, fig 22, element 230,226,222,fig 28,29,30 show deformation elements added to prefabricated frame modules at most during mating 210s) on the at least one of the body structures that is already mated to the another body structure when the deformation region treatment is performed to form the deformation region 184,198 based on the information indicating vehicle assembly type(fig 31,abstract,¶¶54,60-66,120-The first and second frame portions are preferably prefabricated frame modules.,118).

    PNG
    media_image1.png
    316
    447
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    733
    411
    media_image2.png
    Greyscale


The claims differ at best in that performing a deformation region treatment subsequent to a mating step is not expressed.
Nemoto  (HDMI citations) teaches augmentation of a vehicle assembly type by mating body structures to form the vehicle assembly and subsequent to the mating step preforming a deformation region treatment on such body structures to form a deformation region based on information indicating vehicle assembly type if Chernoff does not.
In ¶54,55 Nemoto teaches that any energy absorbing member and the frame can each independently comprise a thermoplastic material as an energy absorbing member. The energy absorbing member can be formed as a single piece assembly in which the energy absorbing member and the frame are integrally formed. A bolt can be used to further tune the performance of the energy absorbing headlamp mounting bracket, by modulating the normal force exerted on the frame sandwiched between the distal end of the energy absorbing member and the vehicle support component. 
The specific dimensions of the energy absorbing headlamp mounting bracket can be optimized based on, for example, the energy absorbing requirements for a particular vehicle by a given authority, the characteristic of the headlamp mounted, the vehicle headlamp support component, the number of energy absorbing headlamp mounting brackets used, the location of the energy absorbing headlamp mounting brackets, and the materials used to manufacture the various components of the headlamp and the energy absorbing headlamp mounting brackets.
 (61) Similarly, the total number of energy absorbing headlamp mounting brackets used for each headlamp can also vary depending upon the total amount of packaging space available, the desired energy absorption profile, the location of the headlamp in the vehicle, the type of coupling used to attach the headlamp to the vehicle, the coupling geometry on the headlamp housing assembly, as well as the particular vehicle for which the headlamp is intended. Specifically, the number of energy absorbing headlamp mounting brackets can be at least one, specifically, at least two, more specifically, at least three per headlamp.

¶¶68,82 teaches slits 109 of energy absorbing member 100 having modulated resiliency ¶54 being snap fit engaged by a complementary tab 106 as shown in figure 1. For example energy mounting brackets 804 shown in figure 7,8  in the assembly of figure 8 subsequently mated to the assembly ¶¶72,74. 
    PNG
    media_image3.png
    491
    618
    media_image3.png
    Greyscale

 Tab 106 similarly is mated to any portion of proximal end 101 and of energy absorbing headlamp mounting bracket 10 (not shown) shown in figure 4, ¶70. ¶¶62,63 teaches variation and desired energy absorption profile relative to location of the headlamp in a vehicle whereby the type of coupling used and relative geometry, as well as the particular vehicle for which the headlamp is intended is determined. See ¶¶28-34 and Table 1 for example, fig 7:

    PNG
    media_image4.png
    167
    240
    media_image4.png
    Greyscale

The advantage is ensuring good vehicle safety rating, reduced cost and Nemoto ¶26 energy absorbing mounting bracket can be tuned to absorb energy.
The references are in the same field of endeavor or reasonably pertinent to a problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff by changing processing subsequent to the mating step and  performing a deformation region treatment as number of energy absorbing headlamp mounting brackets, slit characteristics, desired energy absorption profile, the location of the headlamp in the vehicle, the type of coupling, coupling geometry on the headlamp housing assembly, as well as the particular vehicle for which the headlamp is intended as taught by Nemoto for ensuring good vehicle safety rating, reduced cost and energy absorbing mounting bracket can be tuned to absorb energy. In Nemoto the headlamp with subsequently added energy absorbing member or deformation region undergoes a deformation region treatment as modified headlamp undergoes such treatment when added to an at least one of the body structures already mated to the another body structure.
8. The method according to claim 1, wherein the body structure is any one of a front structure, front bumper structure, front floor, chassis part, rear floor, rear bumper structure, underbody, upper body, roof structure, body side outer (BSO), body side inner (BSI), body side complete (BSC) and a combination thereof. See the rejection of claim 1.

9. The method according to claim 1, further comprising the step of determining deformation region treatment type based on the acquired information indicating the vehicle assembly type to be form(¶¶104 prefabricated frame module is configured such that the quantity and magnitude of intrusions into the open space do not exceed a predetermined amount,105 prefabricated frame module 182 conforms to a predetermined design, or has a predetermined configuration, deformation of open space geometry, and magnitude and quantity of intrusion into the open space, are determined through simulations, computer modeling, and crash-testing.).
10. The method according to claim 1, further comprising the step of determining a deformation region treatment position based on the acquired information indicating the vehicle assembly type to be formed(¶¶104 prefabricated frame module is configured such that the quantity and magnitude of intrusions into the open space do not exceed a predetermined amount,105 prefabricated frame module 182 conforms to a predetermined design, or has a predetermined configuration, deformation of open space geometry, and magnitude and quantity of intrusion into the open space, are determined through simulations, computer modeling, and crash-testing. ).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff-Nemoto as applied to claim 1 above, and further in view of Catlin (US 5819408).
2. The method according to claim 1, wherein the step of acquiring the information indicating the vehicle assembly type to be formed is performed by scanning an identification tag disposed on one of the provided body structures.
The claim differs in that an identification tag disposed on one of the provided body structures is recited.
Catlin teaches bar codes to identify vehicle assembly in c 5 l 55-c 6 l 5; c 16 l 55-65. 
The references are in the same field of endeavor and are reasonably pertinent to a problem of the claimed invention.
The advantage is enhancing smart manufacturing systems, eliminating the growing threat of counterfeit parts, and making the vehicles harder to steal, dismantle, and sell.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff-Nemoto by including ID for body structures as taught by Catlin for enhancing smart manufacturing systems, eliminating the growing threat of counterfeit parts, and making the vehicles harder to steal, dismantle, and sell
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff-Nemoto as applied to claim 1 above, and further in view of Sakai et al (US 5988305) and Porsche (DE 102014118180 supplied by applicant, translation PTO to which reference is made).

3. The method according to claim 1, wherein the deformation region treatment is one of an electronic beam source treatment, gas-cutting treatment, laser treatment, plasma treatment and water jet treatment.
The claim differs in the deformation treatment.
Sakai teaches this in conventional cutout in c 4 l 45-65; c 1 l 30-45, slits 63.
Porsche teaches this in the abstract , ¶¶35-41,fig 1-9, p 3 middle, deformation behavior modified and deformation behavior in certain regions of deformation element, stiffness can be modified.

The advantage is using conventional processes for defamation region treatment.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff -Nemoto by using conventional deformation region treatment as taught by Sakai and Porsche for improved processing. Chernoff fig 28-30 deformation elements 230,233,206,214 are added during the mating procedure.
4. The method according to claim 1, wherein the step of performing the deformation region treatment comprises reducing a thickness of at least one deformation region of at least one body structure of the vehicle assembly to be formed(Sakai ¶174.fig 11,14,17).

5. The method according to claim 1, wherein performing a deformation region treatment comprises the step of forming a slit extending along said deformation region (slit 63,fig 11,14,17).

6. The method according to claim 5, wherein the slit is any one of a straight slit, curved slit, a piecewise-linear slit, and piecewise-curved slit(Sakai 63).

7. The method according to claim 5, wherein the slit is any one of a continuously extending slit and a discontinuously extending slit(Sakai fig 11,14,17).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 1426360 supplied by applicant page 4 of translation hydroformed parts or stamped or by other suitable means. Gagliano (US 2011/0066265) teaches subsequent adding of a damping package in the abstract, after painting.  Fellagne (US 9045166) teaches c 5 l 15-c 6 l 15 reinforcements 32 can be used at the crushing deflection area 28 for dynamic support depending upon size of a vehicle and specific design of the vehicle 10 and the vehicle frame 12.


Response to Arguments

Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. The remarks on page 2 discuss subsequently performing a deformation region treatment on at least one body structure that is already made into another when the deformation region treatment is performed. 
However Chernoff appears to at least teach addition of deformation regions during process of meeting body structures such as front and rear portions 210 with deformation regions 206 added afterwards. See figures 22, 27, 28, 30. Treatment subsequent to mating body structures is taught in the Porsche reference translation p 3 middle, deformation behavior modified and deformation behavior in certain regions of deformation element, stiffness can be modified relative to the size and weight of an individual, which would occur subsequent to mating of structures. 
Nemoto teaches modification of the deformation element shown in figure 7. Relative to the embodiment involving a headlamp to be added subsequent to the body structure, it is tailored to information about the vehicle for which it is intended, for example a car or truck. Features of its deformation regions are changed and a headlamp chosen for particular body structures after a frame or body structures are assembled. Nemoto teaches augmentation of a vehicle assembly type by mating body structures to form the vehicle assembly and subsequent to the mating step preforming a deformation region treatment on such body structures to form a deformation region based on information indicating vehicle assembly type if Chernoff does not.
In Nemoto the headlamp with subsequently added energy absorbing member or deformation region undergoes a deformation region treatment as modified headlamp undergoes such treatment when added to an at least one of the body structures already mated to the another body structure.
   Gagliano and Fellagne cited above have teachings of addition of deformation regions subsequent to mating a body structures. 
Accordingly the comments at the top of page 3 are not understood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761